Sweeney, J.
The central issue in this cause is whether, in the first instance, Bratenahl could appeal the decision of the state board rendered in 1970, wherein the board denied BratenahPs request for an additional exception.1 The Court of Appeals has held in effect throughout the lengthy dispute that Bratenahl had the right under R. C. 119.12 to bring an appeal to the Court of Common Pleas challenging the state board’s action of refusing to grant the district an additional exception. We disagree.
*176Before an appeal can successfully be brought to the Court of Common Pleas of Franklin County under the provisions of R. C. Chapter 119, the proceedings of the administrative agency must have been quasi-judicial in nature. Section 4(B), Article IY of the Ohio Constitution; paragraph one of the syllabus in Fortner v. Thomas (1970), 22 Ohio St. 2d 13. In employing the term “quasi-judicial,” this court held in paragraph two of the syllabus in M. J. Kelley Co. v. Cleveland (1972), 32 Ohio St. 2d 150, that:
“Proceedings of administrative officers and agencies are not quasi-judicial where there is no requirement for notice, hearing and the opportunity for introduction of evidence.”
Under R. C. 3301.13, it is provided that:
“ * * * In the exercise of any of its functions or powers, including the power to make rules and regulations and to prescribe minimum standards the department of education, and any officer or agency therein, shall be subject to Chapter 119 of the Revised Code.”
Thus, this court is confronted with the issue of whether Bratenahl was entitled to notice and a hearing before the state board under the provisions of R. C. Chapter 119 on the matter of whether the Bratenahl Local School District was entitled to an additional exception under the provisions of R. C. 3311.29 in 1970.
R. C. 119.06 requires that “[n]o adjudication order shall be valid unless an opportunity for a hearing is afforded in accordance with section 119.01 to 119.13, inclusive * * *.” “Adjudication” is defined under R. C. 119.01 (D) as “the determination by the highest or ultimate authority of an agency of the rights, duties, privileges, benefits, or legal relationships of a specified person,2 but does-not include the issuance of a license in response to an ap*177plication with respect to which no question is raised, nor other acts of a ministerial nature.”
In construing the above statutory provisions together, it is evident that before an order based on an “adjudication” may be issued by the state board, the board must first provide notice and a hearing. Alternatively, if the order is not based on an “adjudication,” it is immaterial that the state board does not furnish parties an opportunity to be heard, since the order, so long as it is authorized by law, is still valid.
In the instant cause, the state board did not provide Bratenahl with notice and an opportunity to be heard before refusing to grant the Bratenahl Local School District an additional exception from the requirements of R. C. 3311.29. However, as this court noted in construing language found in R. C. 2506.01 (the counterpart to the judicial review provisions of R. C. Chapter 119 for administrative units of the various political subdivisions in this state) similar to that found in R. C. 119.01(D), “* * * a refusal to act does not determine any rights, duties, privileges, benefits, or legal relationships * * *” of a complaining party. State, ex rel. Benton’s Village Service, v. Usher (1973), 34 Ohio St. 2d 59, 61. Absent such a determination, there cannot be an “adjudication.” Clearly the act of refusing to change one’s position is not equivalent to the act of deciding in the first instance which position to take among several alternatives. The “rights,” “privileges,” and “benefits” of the Bratenahl Local School District to remain in existence after July 1, 1968, were determined by the state board in its resolution dated June 10, 1968, and were not in some way resurrected or placed back into issue upon the subsequent request of appellee in 1970 for an additional exception.
Because the refusal to grant the Bratenahl Local School District an additional exception under R. C. 3311.-29 was not an “adjudication” within the meaning of R. C. 119.01(D), the state board’s action was valid, despite the fact there was no notice or opportunity to be heard afforded Bratenahl. Absent the rights to notice and a hear*178ing, the refusal of the state board to postpone the predetermined date of dissolution of the Bratenahl Local Schools was not quasi-judicial in nature. Kelley, supra; see, also, Haught v. Dayton (1973), 34 Ohio St. 2d 32, 35. Consequently, there was no right of appeal under R. C. 119.12 (Fortner, supra) and the Court of Common Pleas correctly dismissed Bratenahl’s cause of action. This court concludes that the Bratenahl Local School District was properly dissolved on July 1,1970, by the state board.
Because the judgments of the Court of Appeals in cases Nos. 77-171 and 77-172 are based on that court’s initial erroneous determination that the state board’s 1970 refusal was a reviewable order, they are necessarily reversed.

Judgment reversed m case No. 77-171.


Judgment reversed m case No. 77-172.

O’Neill, C. J., Herbert and W. Brown, JJ., concur.
Celebrezze, P. Brown and Locher, JJ., dissent.

 Irrespective of the fact that this issue was decided by the Court of Appeals in a prior decision in which this- court denied certification of the record, this court is not precluded from reviewing the issue. Paragraph two of the syllabus in Pengelly v. Thomas (1949), 151 Ohio St. 51.


 The term “person,” defined under E. C. 119.01(F), includes a “person, firm, corporation, association, or partnership.” The court does not reach the issue of whether a local board of education is a “person” within the meaning of this section. See State, ex rel. Osborn, v. Jackson (1976), 46 Ohio St. 2d 41, 46-50.